Citation Nr: 1215725	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mental disorders.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a shoulder disorder.





REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington with jurisdiction over the case with the Portland, Oregon RO. 

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

The January 2009 statement of the case suggests that the RO reopened the mental disorders claim.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The issues of entitlement to service connection for a low back disorder and a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The February 2003 RO rating decision that denied service connection for a low back disorder is final.

2.  The evidence received since the February 2003 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  The October 2006 RO rating decision that declined to reopen a previously disallowed claim for service connection for PTSD and denied service connection for mental disorders is final.

4.  The evidence received since the October 2006 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for PTSD and mental disorders.

5.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on claims seeking to reopen previously disallowed claims for service connection for neck and shoulder disorder is requested.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for mental disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for withdrawal of an appeal on a claim seeking to reopen a previously disallowed claim for service connection for a neck disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal on a claim seeking to reopen a previously disallowed claim for service connection for a shoulder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

1.	Low Back Disorder 

The Veteran filed an original claim for compensation benefits for a back injury in February 1972.  He contended that he injured his back prior to service on May 14, 1962 but received treatment for his back during service and continued to receive treatment after service from the Specialist Group in Beverly Hills from 1963 to 1965.  In an April 1972 letter, the RO requested that the Veteran provide additional information to permit development of his claim.  The record contains no response from the Veteran.  In February 1980, the Veteran filed another claim seeking compensation benefits for a low back disorder.  He indicated that he received treatment for his back from Dr. Chastelo in 1977.  In an April 1980 letter, the RO advised the Veteran that additional evidence was needed to substantiate his claim.  The record contains no response from the Veteran.  In August 2001, the Veteran filed another claim which the RO construed as to include a claim continuing to seek service connection for a back disorder because no decision was rendered on the February 1980 claim.  In a February 2003 rating decision, the RO denied service connection because the low back disorder existed prior to service and while there was a record of treatment for residuals of the back injury in service, there was no objective medical evidence showing the back condition was permanently worsened beyond the normal progression by his service.  In the February 2003 notice of decision letter, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The relevant evidence of record at the time of the February 2003 rating decision included service treatment records which showed that no low back disorder was noted on the Veteran's entrance examination on November 21, 1962.  On November 26, 1962, the Veteran was referred for a consultation in connection with complaints of low back pain since performing physical therapy for the past "two weeks" in basic training.  The Veteran reported a history that prior to service, he fell from a scaffold and had had back pain ever since.  He indicated that a lawsuit regarding the incident was pending.  A diagnosis of low back strain was provided and it was recommended that the Veteran continue with basic training.  Thereafter, the records reflected that the Veteran was seen on multiple occasions concerning his back complaints.  The September 1963 separation examination report noted that the Veteran had a painful back due to the May 1962 pre-service injury; however, the attached orthopedic consultation noted a final diagnosis of no pathological changes in the "moto-skeletal" system that would warrant further action.  After service, VA treatment records dated from March 1996 to January 2000 showed that in March 1997, the Veteran's medical history included back pain.  

Relevant evidence received subsequent to the February 2003 rating decision includes VA treatment records dated to September 2006 which are absent any pertinent findings.  In addition, there is testimony from the Veteran provided at the Board hearing in which he affirmed that he entered service with a pre-existing low back disorder that was aggravated in service due to marching and physical training.  During service he experienced pain shooting down his buttock and leg and numbness.  His current symptoms included radiating pain down the leg.  He had had back pain since service.  The Veteran submitted a March 2010 MRI of the lumbar spine from RAPC that showed degenerative disc and joint disease at multiple levels of the lumbar spine.  Also, it was noted that the Veteran had left-sided lumbar radiculopathy.  
 
As noted above, the Shade Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  At the time of the February 2003 rating decision, the RO maintained that there was no objective medical evidence showing the back condition was permanently worsened beyond the normal progression by his service.  Since that decision, there is new medical evidence that describes the severity of the Veteran's low back disorder and suggests that the disorder is more severe than the condition shown in service which includes the possibility that the severity of the disorder accelerated beyond its natural progression.  Thus, the new evidence is material as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.

2.	Mental Disorders and PTSD 

The Veteran filed an original claim for benefits for PTSD in August 2001.  The stressors he claimed caused his PTSD were the murder of his daughter in 1992 and a "childhood death of a friend."  In a February 2003 rating decision, the RO denied service connection for PTSD because the record did not show that the Veteran was involved in a stressful event during his military service.  In the February 2003 notice of decision, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  In April 2006, the Veteran filed a claim seeking service connection for "mental disorders."  He contended that he received a medical discharge from service.  In an October 2006 rating decision, the RO denied service connection for mental disorders on the basis that there was no evidence of a mental disorder during service and no current diagnosis was shown.  The RO recognized that VA treatment records showed at one time a diagnosis of depressive disorder but current treatment records dated in May 2006 indicated that the Veteran screened negative for depression.  The RO also declined to reopen the PTSD claim because evidence added to the record did not include a DSM-IV diagnosis of PTSD or a verifiable stressor that occurred during service.  A November 2006 notice of decision letter advised the Veteran of the denial, and the enclosed VA Form 4107 advised him of his appellate rights.  Within a year of notice of the October 2006 rating decision, the Veteran, through his representative, filed a request to reopen his claim in June 2007.  No evidence, however, was included with this claim.  Thus, regulation 38 C.F.R. § 3.156(b) is not for consideration.  See 38 C.F.R. § 3.156(b) (2011) (providing that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period).  The October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The relevant evidence of record at the time of the October 2006 rating decision included service treatment records which were absent any complaints or findings of mental health problems.  The service personnel records showed that the Veteran was discharged on the basis of unsuitability.  It was reported that the Veteran's military bearing, personal conduct, and appearance were far below acceptable Air Force standards.  The Veteran displayed a negative attitude, and he failed to perform his duty in a satisfactory manner.  It was also reported that he received an Article 15 for failure to go at the time prescribed to his appointed place of duty for which he was ordered into correctional custody for 30 days.  

After service, VA treatment records showed that in May 1998, August 1998, and April 1999, assessments of depression, not otherwise specified with insomnia were noted.  In April 1999, the Veteran complained of frustration for the past couple of months concerning his daughter and her boyfriend.  The examiner indicated that the Veteran's depression was "mostly due to situational stresses."  In August 2004, the Veteran had a positive screen for PTSD.  There appeared to be a notation that the Veteran's "PTSD/depression" "also is related to his pain."  The Veteran also reported a history of physical abuse in his childhood.  The stressor or stressors underlying the PTSD diagnosis was not specified.  A May 2006 screen for depression was subsequently negative, but in regard to the PTSD screen, the Veteran reported affirmative responses to questions of whether he was experiencing certain symptoms.  

Relevant evidence received subsequent to the October 2006 rating decision consists of testimony the Veteran provided at the August 2011 Board hearing.  The Veteran testified that several stressors caused his current mental disability.  Prior to service, he witnessed the death of his best friend when he was five (for which he was placed in parochial school), and he witnessed the murder of a schoolmate in junior high school.  During service, he claimed he was "picked on," "pushed," "kind of threatened," and "intimidat[ed]."  He also described that he got into an altercation with another service member (Sgt. T.) and that he received an Article 15 for not showing up on a "red alert" (on account of his back).  After service, he testified that he received mental health treatment through VA facilities (Roseburg VAMC and Bandon CBOC) at various times, including a period of hospitalization for 100 days during which time he was diagnosed as a manic-depressive.  He also received medication for his mental health when he was a prisoner at the Oregon State Penitentiary and Sandy Anne Correctional Facility.  The Veteran affirmed that it was his contention that he entered service with psychiatric problems and that in-service stressful events aggravated his psychiatric problems.  

The Shade Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  At the time of the October 2006 rating decision, there was no evidence of an in-service stressful event.  Since that decision, the Veteran has provided new testimony describing in-service events he contends were stressful and aggravated his psychiatric problems.  Thus, the new evidence is material as it relates to an unestablished fact necessary to substantiate the claim.  The Veteran's testimony is presumed credible for purposes of determining whether new and material evidence has been received.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened. 

III.	Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal on claims seeking to reopen previously disallowed claims for service connection for neck and shoulder disorders in an August 2011 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for mental disorders is reopened, and the claim is granted to this extent only.

The appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a shoulder disorder is dismissed.

							(CONTINUED ON NEXT PAGE)


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims on the merits.


Chronic Acquired Psychiatric Disorder to include PTSD

As noted above, the claims of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for mental disorders and PTSD.  Given the Veteran's varying psychiatric diagnoses of record and the Federal Circuit's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board will proceed with adjudication of those claims as one.  In order to contemplate all of the Veteran's contentions and any chronic psychiatric disorder diagnosed, the underlying issue on appeal will be broadened and rephrased as entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD.  

Also noted above, the credibility of the Veteran's testimony concerning his in-service stressors was presumed only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  As the Veteran's stressors are not based on combat or fear of hostile military or terrorist activity, in order to establish service connection for PTSD, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)); 38 C.F.R. § 3.304(f) (2011).  Currently, the evidence of record is insufficient as to all three elements. 

There is no supporting evidence of record that the Veteran got into an altercation with another service member (Sgt. T.) during service.  As such, the Board will afford the Veteran another opportunity to provide such evidence.  Additionally, the Article 15 is documented in the service personnel records but it is for a mental health specialist to assess whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  To the extent the Veteran's other claimed stressors may be construed as encompassing personal assault ("pushed," "kind of threatened," "intimidated"), there is no supporting evidence of record.  VA, however, will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5) (2011).  As VCAA letters mailed to the Veteran in June 2006 and August 2007 did not comply with this requirement, the Veteran should be mailed another VCAA letter for purposes of advising him of such and allowing him an opportunity to provide evidence from other sources to corroborate the alleged stressor incidents.  

In addition, the Board recognizes that the Veteran has been diagnosed with depression from time to time, and there is lay evidence of an indication that the depression may be related to service.  Positive PTSD screens have been noted but there is no indication that the condition was diagnosed in accordance with 38 C.F.R. § 4.125(a), and the stressors underlying the PTSD diagnosis were not specified.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In light of all the foregoing, the Board will afford the Veteran a VA examination with nexus opinion to determine whether the Veteran entered service with a pre-existing chronic acquired psychiatric disorder, to include PTSD, that was aggravated by service or is otherwise related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran also indicated that he was hospitalized for a period of 100 days for manic depression and that he had contacts with the Roseburg VAMC and Bandon CBOC throughout the years.  VA outpatient treatment reports from Roseburg VAMC were requested but only from beginning date in March 1996.  All available outstanding treatment records should be obtained from Roseburg VAMC and Bandon CBOC.  See 38 C.F.R. § 3.159(c) (2011) (providing that VA's duty to assist includes obtaining relevant records).  The Veteran testified that he received medication for his mental health when he was imprisoned at the Oregon State Penitentiary and Sandy Anne Correctional Facility.  Any available treatment records from these facilities should be obtained.  Id.  Lastly, in an August 2001 statement, the Veteran reported that in 1995, he began receiving supplemental social security income for PTSD which stopped when he went to prison in 2000.  Any available records pertaining to the Veteran's award of disability benefits, to include the medical records relied upon concerning that claim should be requested from the Social Security Administration (SSA).  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

Low Back Disorder

The Veteran reported that he injured his back prior to service on May 14, 1962 for which he received treatment from a specialist in Beverly Hills according to testimony provided at the Board hearing.  In claims dated in 1972 and 1980, the Veteran reported that he received treatment after service for his back from the Specialist Group in Beverly Hills from 1963 to 1965 and Dr. Chastelo in 1977.  At the hearing, he indicated that he was scheduled for another doctor visit in September [2011] with Dr. Fileman [Pylman].  Any available records pertaining to treatment the Veteran received for his back prior to and after service should be obtained including those identified by the Veteran in VA Forms 21-4142 dated in August 2011.  See 38 C.F.R. § 3.159(c) (2011).  Outstanding VA treatment records pertaining to any treatment the Veteran received for his low back disorder should also be obtained.

In addition, in light of evidence that the Veteran received treatment for his low back on multiple occasions in service, and evidence that suggests that the low back disorder is more severe than the condition shown in service which includes the possibility that the severity of the disorder accelerated beyond its natural progression, the Board finds that the Veteran should be afforded a VA examination with nexus opinion to determine whether the Veteran entered service with a pre-existing low back disorder that was aggravated by service or is otherwise related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA letter and advise him that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  Also, the Veteran should be requested to provide corroborating evidence on the claimed stressor involving an altercation with another service member during service he described at the Board hearing.   

Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and private health care providers who provided treatment for his low back disorder prior to and after service, to include treatment he reportedly received from the Specialist Group in Beverly Hills and Dr. Chastelo.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).

2.  Obtain records from the health care providers (RAPC Radiology Associates and Dr. Michael Pylman) identified by the Veteran in VA Forms 21-4142 dated in August 2011.  If necessary, the Veteran should complete updated authorization forms to permit VA to obtain the treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).

3.  Obtain any available outstanding VA treatment records from the Roseburg VAMC and Bandon CBOC pertaining to any treatment the Veteran received for a psychiatric disorder and low back disorder dated prior to March 1996 and from May 2006.  If appropriate, a search should be made for any archived VA treatment records.  Notice to the Veteran of inability to obtain the records should comply with 38 C.F.R. § 3.159(e).

4.  Obtain any available records from the SSA pertaining to the Veteran's award of disability benefits, to include the medical records relied upon concerning that claim.  Notice to the Veteran of inability to obtain the records should comply with 38 C.F.R. § 3.159(e).

5.  After completing the above development, arrange for the Veteran to undergo an appropriate VA examination to determine whether any diagnosed chronic acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The claims file must be made available to the examiner for review and the examination report must reflect that such review occurred.  All indicated tests should be accomplished. The examiner is requested to provide a medical opinion on the following:  

(a)  Is it at least as likely as not (i.e., 50 percent probability or greater) that a personal assault occurred during the Veteran's military service?  The examiner must consider the Veteran's contention that he was "pushed," "kind of threatened," and "intimidated" in service and review the record for evidence, including evidence of behavior changes, for 'markers' of a personal assault.

(b)  Is it clear and unmistakable (i.e., highest degree of medical certainty) the Veteran entered service with a pre-existing PTSD disorder?  The examiner must identify the pre-service stressors underlying the PTSD diagnosis. 

If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) the Veteran's pre-existing PTSD WAS NOT aggravated beyond the natural progress of the disorder by his service?  In so opining, the examiner must assess whether the Veteran's in-service claimed stressors of personal assault (if likely occurred), altercation with another service member (if corroborated by supporting evidence), and Article 15 (documented) are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

(c)  Is it clear and unmistakable (i.e., highest degree of medical certainty) the Veteran entered service with a pre-existing chronic acquired psychiatric disorder other than PTSD?

If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) the Veteran's pre-existing chronic acquired psychiatric disorder other than PTSD WAS NOT aggravated beyond the natural progress of the disorder by his service?

(d)  If it is NOT clear and unmistakable the Veteran entered service with pre-existing PTSD or other chronic acquired psychiatric disorder, is it at least as likely as not (i.e., 50 percent probability or greater) that any current PTSD or other chronic acquired psychiatric disorder is etiologically related to any event during such service?  In so opining, the examiner must assess whether the Veteran's in-service claimed stressors of personal assault (if likely occurred), altercation with another service member (if corroborated by supporting evidence), and Article 15 (documented) are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

(e)  The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should explain why this is so.

6.  Arrange for the Veteran to undergo an appropriate VA examination to determine whether any diagnosed low back disorder is related to the Veteran's service.  The claims file must be made available to the examiner for review and the examination report must reflect that such review occurred.  All indicated tests should be accomplished.  The examiner is requested to provide a medical opinion on the following:  

(a)  Is it clear and unmistakable (i.e., highest degree of medical certainty) the Veteran entered service with a pre-existing low back disorder?  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) the Veteran's pre-existing low back disorder WAS NOT aggravated beyond the natural progress of the disorder by his service?

(b)  If it is NOT clear and unmistakable the Veteran entered service with a pre-existing low back disorder, is it at least as likely as not (i.e., 50 percent probability or greater) that any current low back disorder is etiologically related to any event during such service? 

(c)  The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should explain why this is so.

7.  Thereafter, readjudicate the claims of entitlement to service connection for a low back disorder and entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


